Exhibit 10(ee)
EXECUTION COPY
JOINT VENTURE AGREEMENT
by and among
GREIF, INC.
and
GREIF INTERNATIONAL HOLDING SUPRA C.V.
and
DABBAGH GROUP HOLDING COMPANY LIMITED
and
NATIONAL SCIENTIFIC COMPANY LIMITED

 



--------------------------------------------------------------------------------



 



CONTENTS

          Section   Page  
1. Governance and Management of Global Alliance Entities
    2  
1.1 Establishment of Global Alliance Entities’ Boards of Directors and
Designation of Chairmen
    2  
1.2 Responsibilities of Global Alliance Entity Boards of Directors
    4  
1.3 Voting Thresholds for Board Decision-Making; Certain Approvals
    4  
1.4 Meetings; Quorum; Notice
    7  
1.5 Designation of CEO/CFO
    9  
1.6 Fiduciary Duties
    10  
1.7 Indemnification
    11  
1.8 Distributions
    11  
1.9 Fiscal Year
    12  
1.10 Constituent Documents Interpretation
    12  
2. Cooperation; Non-Competition; Business Opportunities; Exclusivity
    12  
2.1 Strategic Plan and Operating Plan
    12  
2.2 Transfer Pricing Mechanism; EBITDA Equalization; Shared Services Fee;
Acquisitions
    13  
2.3 IP Matters
    14  
2.4 Exclusivity
    14  
2.5 Business Opportunities
    16  
3. Transfer Restrictions
    17  
3.1 General Restrictions
    17  
3.2 Permitted Transfers
    17  
3.3 Continuing Obligations to Make Capital Contributions
    20  
4. Dissolution
    20  
4.1 General
    20  
4.2 Fault Dissolution
    20  
4.3 Termination
    21  
4.4 Liquidation
    21  
4.5 Continuing Obligations to Make Capital Contributions
    22  
5. Miscellaneous
    23  
5.1 Confidentiality
    23  
5.2 Compliance with Agreement
    23  
5.3 Compliance with Laws
    24  
5.4 Notices
    25  
5.5 Governing Law; Jurisdiction
    27  
5.6 Severability
    28  
5.7 Amendments
    28  
5.8 Waiver
    29  
5.9 Counterparts
    29  
5.10 Entire Agreement
    29  
5.11 No Assignment; No Third Party Beneficiaries
    29  
5.12 Publicity
    29  
5.13 Construction
    29  
5.14 Disclaimer of Agency
    30  
5.15 Relationship of Greif and Dabbagh
    30  
5.16 Language
    30  
5.17 Interpretation and Construction of this JV Agreement
    30    
Signatories
    31  

 



--------------------------------------------------------------------------------



 



JOINT VENTURE AGREEMENT
THIS JOINT VENTURE AGREEMENT (this JV Agreement), dated as of September 29, 2010
is made and entered into
AMONG:

(1)   GREIF, INC., a corporation formed under the laws of Delaware (Greif
Parent) solely for the purpose of the obligations set forth in Section 2.4
(Exclusivity), Section 2.5 (Business Opportunities) and Section 5
(Miscellaneous);

(2)   GREIF INTERNATIONAL HOLDING SUPRA C.V., a limited partnership formed under
the laws of the Netherlands (Greif);

(3)   DABBAGH GROUP HOLDING COMPANY LIMITED, a corporation formed under the laws
of Saudi Arabia (Dabbagh Parent), solely for the purpose of the obligations set
forth in Section 2.4 (Exclusivity), Section 2.5 (Business Opportunities) and
Section 5 (Miscellaneous); and

(3)   NATIONAL SCIENTIFIC COMPANY LIMITED, a limited liability company formed
under the laws of Saudi Arabia (NSC).

WHEREAS:

(A)   Greif is engaged, directly and indirectly, in the business of producing
industrial packaging products, such as steel, fibre and plastic drums,
intermediate bulk containers, closure systems for industrial packaging products,
certain transit protection products, and polycarbonate water bottles, and
services, such as blending, filling and other packaging services, logistics and
warehousing. NSC is engaged, directly and indirectly, in the business of
wholesale and retail trading of human and veterinary medicine, chemicals,
medical equipment, scientific equipment, scientific instruments, laboratory
equipment and furniture, and providing maintenance and installation services for
such equipment.

(B)   Since 2007, Greif (indirectly through its portfolio company Greif
International Holding B.V.) and an Affiliate of Dabbagh Parent, Petromin
Corporation, have been participating in a fifty-one percent-forty-nine percent
(51%/49%) joint venture called Greif Saudi Arabia Ltd.

(C)   Greif and NSC regard each other as valuable partners and wish to expand
their relationship by participating in a new joint venture that will engage in
the Polywoven Industrial Packaging Business (as defined in the Formation
Agreement).

(D)   Greif and NSC desire to locate polywoven fabric manufacturing in Saudi
Arabia and possibly other countries.

(E)   Greif wishes to contribute capital and the Greif Brand, Channel and
Expertise (as defined in the Formation Agreement) and NSC wishes to contribute
capital and KSA Expertise and Support (as defined in the Formation Agreement) to
ChannelCo, AssetCo and KSA Hub combined in accordance with the provisions of
this JV Agreement and the other Transaction Documents (as defined in the
Formation Agreement), and to create cross-ownership in each of these entities
and joint management and joint profit sharing among ChannelCo, AssetCo and KSA
Hub in a manner that will promote long-term cooperation, growth, coordination
and synergies among such entities as provided herein (the Global Alliance).

 



--------------------------------------------------------------------------------



 



(F)   The Global Alliance will benefit from Greif’s expertise, know-how and
branding and NSC’s access to capital, proven record of successful asset
management and understanding of the Saudi Arabian market and regional business
environment, local knowledge and local presence.   (G)   Greif and NSC intend to
make certain strategic acquisitions of businesses that are engaged in the
Polywoven Industrial Packaging Business through the Global Alliance.   (H)  
Greif and NSC intend that the Global Alliance will provide highly competitive
services and products in the Polywoven Industrial Packaging Business more cost
effectively, more efficiently and more rapidly than they each could provide
alone.   (I)   Greif and NSC intend that the Global Alliance will be a fifty
percent-fifty percent (50%/50%) joint venture between Greif and NSC through the
combined operations of their subsidiaries ChannelCo, AssetCo and KSA Hub in all
respects notwithstanding the Ownership Interests (as defined in the Formation
Agreement) in individual Global Alliance Entities and that all of the Global
Alliance Entities will be operated in a transparent and operationally efficient
manner.   (J)   In furtherance of the objectives set forth above, Greif Parent,
Greif, Dabbagh Parent and NSC desire to enter into this JV Agreement and the
other Transaction Documents to govern the ongoing operation of the Global
Alliance. Certain terms used in this JV Agreement shall have the meanings
ascribed to such terms in Annex 1 to the Formation Agreement.

NOW, THEREFORE, each of Greif Parent, Greif, Dabbagh Parent and NSC, intending
to be legally bound to the extent provided in this JV Agreement, hereby agree as
follows:

1.   GOVERNANCE AND MANAGEMENT OF GLOBAL ALLIANCE ENTITIES   1.1   Establishment
of Global Alliance Entities’ Boards of Directors and Designation of Chairmen  
(a)   Board Representation of ChannelCo, AssetCo and KSA Hub; Voting      
Effective as of the Closing, the business and affairs of each of ChannelCo,
AssetCo and KSA Hub will be managed exclusively by or under the direction of a
Board of Directors of each such entity, established in accordance with the
Constituent Documents of each such entity and consisting of eight (8) or ten
(10) individuals (including the CEO), as agreed between Greif and NSC. Such
individuals shall either be senior management employees of either Greif or NSC
or have relevant business experience. The parties shall cause the shareholders
of the Global Alliance Entities to appoint, on the nomination of Greif, half of
the individuals to serve on the Board of Directors of each of ChannelCo, AssetCo
and KSA Hub and, on the nomination of NSC, the other half of the individuals to
serve on the Board of Directors of each of ChannelCo, AssetCo and KSA Hub. Board
of Director nominations made in accordance with the previous sentence by either
Greif or NSC shall not be objected to by Greif or NSC (as the case may be).
Pursuant to the Constituent Documents of each of ChannelCo, AssetCo and KSA Hub
and except as provided below, each individual who is a member of a Global
Alliance Entity Board of Directors shall be entitled to one (1) vote on all
matters that may come before such Board of Directors.   (b)   Board
Representation of Global Alliance Subsidiaries       Each of Greif and NSC shall
cause each Global Alliance Subsidiary (as and when formed) to be managed
exclusively by or under the direction of a Board of Directors to be established
in accordance with the requirements for the Board of Directors of the parent
entity of such Global Alliance Subsidiary.

2



--------------------------------------------------------------------------------



 



(c)   ChannelCo, AssetCo and KSA Hub Chairmen       Greif shall designate a
representative of Greif to serve as the Chairman of the ChannelCo Board of
Directors (ChannelCo Chairman). The ChannelCo Chairman will preside over all
meetings of the ChannelCo Board of Directors and, pursuant to the Constituent
Documents of such entity, will be empowered to break any tie votes of the
ChannelCo Board of Directors with respect to any decision that may come before
the ChannelCo Board of Directors. For the avoidance of doubt, the ChannelCo
Chairman may not break a tie vote (nor be entitled to an additional vote) on any
decision requiring a Board Supermajority Approval unless such chairman’s vote,
together with all other votes cast with respect to such matter, meets the
minimum number of votes required for such approval pursuant to Section 1.3(a).
The ChannelCo Chairman will have such other powers and duties as may be
delegated to him by the ChannelCo Board of Directors, subject to the provisions
of this JV Agreement and the Constituent Documents of such entity.       NSC
shall designate a representative of NSC to serve as the Chairman of the AssetCo
Board of Directors (AssetCo Chairman). The AssetCo Chairman will preside over
all meetings of the AssetCo Board of Directors and, pursuant to the Constituent
Documents of such entity, will be empowered to break any tie votes of the
AssetCo Board of Directors with respect to any decision that may come before the
AssetCo Board of Directors. For the avoidance of doubt, the AssetCo Chairman may
not break a tie vote (nor be entitled to an additional vote) on any decision
requiring a Board Supermajority Approval unless such chairman’s vote, together
with all other votes cast with respect to such matter, meets the minimum number
of votes required for such approval pursuant to Section 1.3(a). The AssetCo
Chairman will have such other powers and duties as may be delegated to him by
the AssetCo Board of Directors, subject to the provisions of this JV Agreement
and the Constituent Documents of such entity.       NSC shall designate a
representative of NSC to serve as the Chairman of the KSA Hub Board of Directors
(KSA Hub Chairman). The KSA Hub Chairman will preside over all meetings of the
KSA Hub Board of Directors and, pursuant to the Constituent Documents of such
entity, will be empowered to break any tie votes of the KSA Hub Board of
Directors with respect to any decision that may come before the KSA Hub Board of
Directors. For the avoidance of doubt, the KSA Hub Chairman may not break a tie
vote (nor be entitled to an additional vote) on any decision requiring a Board
Supermajority Approval unless such chairman’s vote, together with all other
votes cast with respect to such matter, meets the minimum number of votes
required for such approval pursuant to Section 1.3(a). The KSA Hub Chairman will
have such other powers and duties as may be delegated to him by the KSA Hub
Board of Directors, subject to the provisions of this JV Agreement and the
Constituent Documents of such entity.   (d)   Global Alliance Subsidiaries
Chairmen       With regard to each Global Alliance Subsidiary, the parent entity
of such Global Alliance Subsidiary shall designate the Chairman of such Global
Alliance Subsidiary (Global Alliance Subsidiary Chairman). The Global Alliance
Subsidiary Chairman will preside over all meetings of the Board of Directors of
the Global Alliance Subsidiary of which he is the Chairman and, pursuant to the
Constituent Documents of such entity, will be empowered to break any tie votes
of such Board of Directors with respect to any decision that may come before
them. For the avoidance of doubt, the Global Alliance Subsidiary Chairman may
not break a tie vote (nor be entitled to an additional vote) on any decision
requiring a Board Supermajority Approval unless such chairman’s vote, together
with all other votes cast with respect to such matter, meets the minimum number
of votes required for such approval pursuant to Section 1.3(a). The Global
Alliance Subsidiary Chairman will have such other powers and duties as

3



--------------------------------------------------------------------------------



 



    may be delegated to him by the Board of Directors of the Global Alliance
Subsidiary of which he is the Chairman, subject to the provisions of this JV
Agreement and the Constituent Documents of such entity.   1.2   Responsibilities
of Global Alliance Entity Boards of Directors       The purposes of the Board of
Directors of each Global Alliance Entity shall be to establish and resolve
matters of policy. As more fully set forth in the applicable Constituent
Documents of each Global Alliance Entity, the responsibilities of the Board of
Directors of each Global Alliance Entity shall include, without limitation:  
(a)   approving of any proposed acquisitions, divestitures or restructurings
relating to such Global Alliance Entity;   (b)   establishing any Intellectual
Property rights of such Global Alliance Entity;   (c)   legal and risk
management of such Global Alliance Entity, including the development and
implementation of compliance policies reasonably designed to ensure compliance
with all applicable Laws;   (d)   developing evaluation and approval procedures
for third party services and transactions;   (e)   conducting financial reviews
and audits, approving operating and capital budgets and requests for Capital
Contributions and other financings of such Global Alliance Entity;   (f)  
establishing review criteria for the CEO and CFO of such Global Alliance Entity
and setting compensation for the Board of Directors, executive management and
staff of such Global Alliance Entity and establishing broad organizational
cultural norms for success within such Global Alliance Entity;   (g)  
appointing, reviewing and terminating executive management and setting
compensation, benefits and other terms of employment for executive management of
such Global Alliance Entity; and   (h)   any other action set forth in
Section 1.3(a), Section 1.3(b) and/or Section 1.3(c).   1.3   Voting Thresholds
for Board Decision-Making; Certain Approvals   (a)   Actions Requiring a
Supermajority Approval of Board       Subject to Section 3.2(e), the actions
specified below may not be taken by (i) any of ChannelCo, AssetCo or KSA Hub
unless approved by (A) seven (7) members of the applicable Global Alliance
Entity Board of Directors if such Board consists of eight (8) members, or
(B) eight (8) members of the applicable Global Alliance Entity Board of
Directors if such Board consists of ten (10) members (each a Board Supermajority
Approval) and ChannelCo, AssetCo and KSA Hub shall take such actions as may be
necessary as holder of the Ownership Interests in any of their Subsidiaries to
ensure that such entities do not take any of the specified actions without such
Board Supermajority Approval of ChannelCo, AssetCo or KSA Hub, as the case may
be, and (ii) KSA Hub in respect of the decisions listed under items (i) —
(ii) and (iv) — (v) below unless a supermajority shareholders vote comprising
shareholders holding at least seventy-five percent (75%) of the share capital of
KSA Hub (or such greater amount as may be required by applicable Law) is
obtained:

4



--------------------------------------------------------------------------------



 



  (i)   a voluntary liquidation or bankruptcy (or equivalent procedures under
any applicable Law) of the Global Alliance Entity (except a liquidation pursuant
to Section 4.4);     (ii)   a change in the purpose or scope of operations of
the Global Alliance Entity;     (iii)   the pursuit or divestment of a Business
Opportunity acquired through any of the Acquired Businesses;     (iv)   the
sale, disposition or encumbrance of assets, properties, businesses or rights
(whether by sale (including share sale), merger, combination, consolidation,
joint venture or otherwise) by the Global Alliance Entity (other than sales or
dispositions of inventory in the ordinary course of business) in one
(1) transaction or a series of related transactions that (A) constitute all or
substantially all the assets of such entity, or (B) have a Fair Market Value in
excess of two and one half million dollars ($2,500,000);     (v)   the
acquisition of assets, properties or rights (whether by sale, merger,
combination, consolidation, joint venture or otherwise) by the Global Alliance
Entity (other than acquisitions of inventory, equipment or raw materials in the
ordinary course of business) of any business, assets or Liabilities;     (vi)  
any expenses relating to a restructuring or closure of a facility of more than
two and one half million dollars ($2,500,000);     (vii)   any amendment to the
legal or organizational structure of the Global Alliance Entity or to the
Constituent Documents of the Global Alliance Entity;     (viii)   transactions
between or among the Global Alliance Entity and either Greif or NSC or any of
their Affiliates other than a transaction on terms that are no less favorable to
the Global Alliance Entity than the terms of an arm’s length transaction in the
ordinary course of business;     (ix)   any modification of, or deviation from,
the Distribution Policy of the Global Alliance Entity;     (x)   the approval
and adoption of the annual Operating Plan; provided that if Board Supermajority
Approval is not obtained for the annual Operating Plan, then the prior year’s
Operating Plan shall continue in effect with all amounts in such Operating Plan
increased by five percent (5%);     (xi)   the execution of any Contract or
commitment to make any capital expenditure in excess of two and one half million
dollars ($2,500,000) per project or in excess of seventy-five percent (75%) of
the annual depreciation expense for all capital expenses per year;     (xii)  
the incurrence of debt by the Global Alliance Entity (including guarantees and
other financing mechanisms such as leases), other than incurrences in the
ordinary course of business of short term debt of less than ten percent (10%) of
the sales revenues of such entity; and     (xiii)   any change or modification
to any material accounting or tax policy, election or position, or the making of
any entity classification election under Treas. Reg. §301.7701-3, with respect
to the Global Alliance Entity, except (i) any such change or modification
required under applicable generally accepted accounting principles or tax Law or
(ii) any change or modification to be consistent with any accounting or tax
policy, election or position of either Greif or NSC, unless

5



--------------------------------------------------------------------------------



 



      such change or modification would adversely affect either Greif or NSC or
any of their Affiliates in any material respect.

(b)   Actions Requiring an Ordinary Approval of Board       Subject to
Section 3.2(e), the actions specified below may not be taken by any of
ChannelCo, AssetCo or KSA Hub unless approved by the applicable Global Alliance
Entity Board of Directors (Board Ordinary Approval) (and ChannelCo, AssetCo and
KSA Hub shall take such actions as may be necessary as holder of the Ownership
Interests in any of their Subsidiaries to ensure that such entities do not take
any of the specified actions without such Board Ordinary Approval):

  (i)   the incurrence of any operational expenses relating to inventory in
excess of twenty-five percent (25%) over the budget for such item included in
the Operating Plan or the incurrence of non-inventory expenses for goods and
services in excess of fifteen percent (15%) over the budget for such item
included in the Operating Plan; and     (ii)   the settlement of litigation or
assumption of Liabilities other than in the ordinary course of business
involving the Global Alliance Entity, which litigation or settlement involves
(A) an amount in excess of five hundred thousand dollars ($500,000), (B) any
acceptance of injunctive relief or contractual agreement that would affect in
any material respect the Purpose or limit or restrict the Polywoven Industrial
Packaging Business of any Global Alliance Entity, or impose any other Burdensome
Condition on any such entity, or (C) an acknowledgment of criminal liability or
responsibility.

(c)   Actions Requiring Parent Approval       The actions specified below may
not be taken by any of ChannelCo, AssetCo or KSA Hub unless approved by each of
Greif and NSC, through Greif HoldCo and Dabbagh HoldCo respectively (Parent
Approval), (and ChannelCo, AssetCo and KSA Hub shall take such actions as may be
necessary as holder of the Ownership Interests in any of their Subsidiaries to
ensure that such entities (and the officers, directors, employees and
representatives of such entities) do not take any of the specified actions
without such Parent Approval):

  (i)   the acquisition by the Global Alliance Entity of any business, assets or
Liabilities outside the scope of the operations of the Global Alliance (as
defined in the Strategic Plan and as amended pursuant to Section 2.5);     (ii)
  a request to make a Capital Contribution available that is not consistent with
the Strategic Plan or a contribution in excess of the Capital Contribution
obligations of either of Greif or NSC or an adjustment in the obligations of
Greif and NSC to make Capital Contributions pursuant to Section 4.3(a) of the
Formation Agreement;     (iii)   the Transfer by either Greif or NSC or any of
their respective Affiliates of its direct or indirect Ownership Interest in the
Global Alliance Entity, other than a Permitted Transfer pursuant to Section 3.2;
    (iv)   issuance of any new Ownership Interest to any Person other than Greif
or NSC or permit any Person other than Greif or NSC to otherwise acquire any
Ownership Interest of any Global Alliance Entity;

6



--------------------------------------------------------------------------------



 



  (v)   a voluntary liquidation or bankruptcy (or equivalent procedures under
any applicable Law) of the Global Alliance Entity (except a liquidation pursuant
to Section 4.4);     (vi)   a change in the purpose or scope of operations of
the Global Alliance Entity;     (vii)   a material change in the purpose or
scope of operations of the Global Alliance Entity;     (viii)   the approval and
adoption of the Strategic Plan and any amendment thereto or deviation therefrom;
and     (ix)   the adjustment of the rights and preferences of or the issuance
of additional shares of capital stock or other equity interest of (or securities
convertible into or exchangeable for shares of capital stock of) the Global
Alliance Entity (except in accordance with Section 3or Section 4).

1.4   Meetings; Quorum; Notice   (a)   Agendas       Each Chairman shall prepare
or direct the preparation of the agenda for, and preside over, meetings of the
Board of Directors on which he serves as Chairman. The Chairman shall deliver a
preliminary version of such agenda to each representative on the Board of
Directors on which he serves as Chairman at least seven (7) calendar days prior
to the giving of notice of a regular or special meeting, and any representative
on such Board of Directors may add items to such agenda. The final version of
the agenda shall be included in the notice of meeting.   (b)   Timing; Notice  
    Each of Greif and NSC anticipate that each Global Alliance Entity Board of
Directors shall meet at least once per quarter, or more often to the extent
required by applicable Law, for the purpose of reviewing the operating results
of the business of such entity and for the transaction of any other lawful
business. Such meetings shall occur at such times as each such Board of
Directors may from time to time determine. Special meetings of any Global
Alliance Entity Board of Directors may be called by the Chairman of such Board
of Directors or any other member of such Board of Directors and shall be held at
such place as may be determined by such Board of Directors. Written notice of
the time and place of each regular and special meeting of any Global Alliance
Entity Board of Directors shall be given by or at the direction of the Chairman
of such Board of Directors to each representative on such Board of Directors, in
the case of a regular or a special meeting at least fifteen (15) calendar days
before such meeting. Whenever notice is required to be given to any
representative on any Global Alliance Entity Board of Directors, such notice
shall specify the agenda for such meeting and, to the extent appropriate, shall
be accompanied by supporting documentation. The required notice to any
representative may be waived by such representative in writing. Attendance by a
representative at a meeting shall constitute a waiver of any required notice of
such meeting by such representative, except when such representative attends
such meeting for the express purpose of objecting, at the beginning of the
meeting, to the transaction of any business because the meeting is not properly
called or convened.   (c)   Quorum for Decision-Making       The presence of a
majority of the voting members of a Global Alliance Entity Board of Directors
(including at least two (2) members designated by Greif and two (2) members
designated by NSC), shall be required to constitute a quorum for the transaction
of any business by such Board of Directors. The

7



--------------------------------------------------------------------------------



 



    affirmative vote of a majority of the voting members of a Global Alliance
Entity Board of Directors shall be the act of such Board of Directors, except as
otherwise required by the applicable Law or this JV Agreement. Each director
shall have one (1) vote, and the Chairman shall have a tie-breaking vote as set
forth in Section 1.1.

(d)   Attendance

  (i)   Each of Greif and NSC shall use its respective commercially reasonable
efforts to cause the members of the Global Alliance Entity Board of Directors
nominated by it to attend meetings of such Board of Directors in person.
Notwithstanding any provision to the contrary, each representative of Greif on a
Global Alliance Entity Board of Directors shall attend in person at least
seventy-five percent (75%) of the meetings that take place in a year, unless
such representative is excused by NSC from attendance in person. Notwithstanding
any provision to the contrary, each representative of NSC on a Global Alliance
Entity Board of Directors shall attend in person at least seventy-five percent
(75%) of the meetings that take place in a year, unless such representative is
excused by Greif from attendance in person.     (ii)   While each of Greif and
NSC intend that the representatives on a Global Alliance Entity Board of
Directors shall attend meetings of such Boards of Directors in person, each of
Greif and NSC acknowledge that representatives may from time to time be
prevented from doing so due to various circumstances. Representatives on a
Global Alliance Entity Board of Directors may, therefore, to the extent
permitted by applicable Law, participate in and vote at a meeting of such Board
of Directors by means of conference telephone, video-conference or similar
communications equipment by means of which all persons participating in the
meeting can hear each other, and participation in a meeting pursuant to this
Section 1.4(d) shall constitute presence in person at such meeting, except where
a representative participates in the meeting for the express purpose of
objecting, at the beginning of the meeting, to the transaction of any business
on the ground that the meeting is not properly called or convened.     (iii)   A
representative of Greif or NSC on a Global Alliance Entity Board of Directors
shall be allowed to participate by proxy, provided that such representative has
complied with the attendance requirement set forth in Section 1.4(d)(i).

(e)   Action by Written Consent       To the extent permitted by applicable Law,
any action required or permitted to be taken at a meeting of any Global Alliance
Entity Board of Directors may be taken without a meeting if a written consent or
resolution, setting forth the action so taken, is signed by all the
representatives on such Board of Directors entitled to vote and filed with the
minutes of the proceedings of such Board of Directors. Such consent shall have
the same force and effect as a unanimous affirmative vote of the representatives
on such Board of Directors.   (f)   Removal; Resignation; Vacancies       Except
as otherwise provided in this JV Agreement, the representatives on a Global
Alliance Entity Board of Directors shall hold office at the pleasure of the
Person that designated them. Any such Person may at any time, by written notice
to each of Greif and NSC and to the applicable Board of Directors, request the
shareholders of a Global Alliance Entity to remove (with or without cause) its
representative on such Board of Directors and to appoint a new representative
designated by such Person. The parties shall cause the shareholders of such
Global Alliance Entity to take any actions that may be required to

8



--------------------------------------------------------------------------------



 



    effectuate such removal and/or appointment. Subject to applicable Law, no
representative may be removed except upon instruction of the Person designating
the same. Any representative on a Global Alliance Entity Board of Directors may
resign at any time by giving written notice to each of Greif and NSC or other
Person that requested the appointment of such representative and to such Board
of Directors. Such resignation shall take effect on the date shown on or
specified in such notice or, if such notice is not dated and the date of
resignation is not specified in such notice, on the date of the receipt of such
notice by the applicable Board of Directors. No acceptance of such resignation
shall be necessary to make it effective. Any vacancy on a Global Alliance Entity
Board of Directors shall be filled only by the shareholders of such Global
Alliance Entity on the nomination of the Person whose representative has caused
the vacancy by giving written notice to such Board of Directors and to each of
Greif and NSC, as the case may be, of its nomination of the replacement that
will serve on the Board of Directors.

(g)   No Remuneration       No person shall be entitled to any fee, remuneration
or compensation from a Global Alliance Entity in connection with his service as
a representative of or as a member of a Board of Directors except (i) for
reimbursement of properly authorized expenses in accordance with such procedures
as may be established by each Board of Directors, and (ii) where such
remuneration payment is deemed to be commercially appropriate for an independent
director (not otherwise an Affiliate of either Greif or NSC) and necessary under
applicable Law and where each of Greif and NSC agree in advance.   1.5  
Designation of CEO/CFO   (a)   Election       Notwithstanding any other
provisions to the contrary contained in this JV Agreement or any Constituent
Document, at all times, Greif will, after consultation with NSC, designate the
CEO of each of ChannelCo, AssetCo and KSA Hub and NSC will, after consultation
with Greif, designate the CFO of each of ChannelCo, AssetCo and KSA Hub. At
least seven (7) calendar days prior to the Closing, Greif will notify NSC of its
initial CEO designee and NSC will notify Greif of its initial CFO designee. The
parties shall cause the shareholders of the applicable Global Alliance Entity,
at the direction of either Greif or NSC (and after consultation with Greif or
NSC, as the case may be), to appoint the CEO and to remove the CEO in the event
that the CEO (1) is convicted of any criminal offense under applicable Law,
(2) becomes physically incapable of discharging his obligations as CEO, or
(3) in the reasonable judgment of either Greif or NSC, is not properly
discharging his duties as CEO. The applicable Global Alliance Entity Board of
Directors shall, at the direction of either Greif or NSC (and after consultation
with either Greif or NSC, as the case may be), remove the CFO in the event that
the CFO (1) is convicted of any criminal offense under applicable Law,
(2) becomes physically incapable of discharging his obligations as CFO, or
(3) in the reasonable judgment of either Greif or NSC, is not properly
discharging his duties as CFO.       Notwithstanding any other provisions to the
contrary contained in this JV Agreement or any Constituent Document, at all
times, Greif will, after consultation with NSC, designate the Subsidiary CEO of
each Global Alliance Subsidiary and NSC will, after consultation with Greif,
designate the Subsidiary CFO of each Global Alliance Subsidiary. At least seven
(7) calendar days prior to the Closing, Greif will notify NSC of its initial
Subsidiary CEO designee and NSC will notify Greif of its initial Subsidiary CFO
designee. The applicable Global Alliance Entity Board of Directors shall, at the
direction of either Greif or NSC (and after consultation with either Greif or
NSC, as the case may be), remove such Subsidiary CEO in the event that such
Subsidiary CEO (1) is convicted of any criminal offense under applicable

9



--------------------------------------------------------------------------------



 



    Law, (2) becomes physically incapable of discharging his obligations as
Subsidiary CEO, or (3) in the reasonable judgment of either Greif or NSC, is not
properly discharging his duties as Subsidiary CEO. The applicable Global
Alliance Entity Board of Directors shall, at the direction of either Greif or
NSC (and after consultation with either Greif or NSC, as the case may be),
remove the Subsidiary CFO in the event that such Subsidiary CFO (1) is convicted
of any criminal offense under applicable Law, (2) becomes physically incapable
of discharging his obligations as Subsidiary CFO, or (3) in the reasonable
judgment of either Greif or NSC, is not properly discharging his duties as
Subsidiary CFO.

(b)   Duties       The CEO of each Global Alliance Entity shall have the
responsibility for managing the day-to-day operations and all external
relationships of the applicable Global Alliance Entity in accordance with the
Strategic Plan and Operating Plan. The duties and responsibilities of the CEO
shall include:

  (i)   making manufacturing, sourcing and network decisions, selecting
outsourcers and shared services, entering into contracts with third parties,
settling claims and conducting the operations of the Global Alliance Entity in
accordance with the Strategic Plan and Operating Plan;     (ii)   managing
branding, pricing and sales forces, developing products within the scope of the
Global Alliance, developing or stopping the production of products within the
scope of the Global Alliance;     (iii)   appointing and reviewing staff and
setting compensation for staff of the Global Alliance Entity;     (iv)  
proposing and implementing the Strategic Plan and Operating Plan; and     (v)  
taking all other actions required in the ordinary course of business that have
not been specifically assigned to the Board of Directors pursuant to this JV
Agreement or any of the other Transaction Documents.

    The CEO of each Global Alliance Entity shall report to the Board of
Directors of the applicable Global Alliance Entity. The CFO of each Global
Alliance Entity shall report to the CEO of such entity.   (c)   Appointment of
Global Alliance Entities Staff       The CEO shall have the authority to appoint
such executive staff as he may determine is desirable in order to assist the CEO
and CFO in the performance of their duties; provided that the CFO shall have the
authority to appoint non-executive staff who will report directly to the CFO.  
1.6   Fiduciary Duties   (a)   Each of Greif and NSC, acting through the
respective representatives appointed on each Global Alliance Entity Board of
Directors on their nomination, may, in its sole discretion, approve or decline
to approve (and direct the representatives so appointed by it to approve or
decline to approve) any matter presented to such Board of Directors. To the
extent permitted by applicable Law, no member of a Global Alliance Entity Board
of Directors (in his role as a member of such Board of Directors) will have a
fiduciary or other duty to Greif, NSC or their respective Affiliates or any
Global Alliance Entity other than to the Person that nominated such member to be
appointed to such Board of Directors.

10



--------------------------------------------------------------------------------



 



(b)   Subject to applicable Law, neither Greif nor any of its Affiliates nor any
officer, director, employee or former employee of Greif or its Affiliates nor
any member of a Global Alliance Entity Board of Directors (in either case, other
than an officer of any Global Alliance Entity) shall have any obligation, or be
liable, to NSC or any Global Alliance Entity for exercising any of the rights of
Greif or such Affiliate under this JV Agreement or any other Transaction
Document to which it is or will be a party, or for exercising or failing to
exercise its rights as a shareholder, member or manager of any Global Alliance
Entity (other than a breach of any Transaction Document) or for breach of any
fiduciary or other similar duty to NSC or any Global Alliance Entity by reason
of such conduct.   (c)   Subject to applicable Law, neither NSC nor any of its
Affiliates nor any officer, director, employee or former employee of NSC or its
Affiliates nor any member of a Global Alliance Entity Board of Directors (in
either case, other than an officer of any Global Alliance Entity) shall have any
obligation, or be liable to Greif or any Global Alliance Entity for exercising
any of the rights of NSC or such Affiliate under this JV Agreement or any other
Transaction Document to which it is or will be a party, or for exercising or
failing to exercise its rights as a shareholder, member or manager of any Global
Alliance Entity (other than a breach of any Transaction Document) or for breach
of any fiduciary or other similar duty to Greif or any Global Alliance Entity by
reason of such conduct.   1.7   Indemnification       Each Global Alliance
Entity will provide customary indemnification for members of its Board of
Directors and its executives from and against claims that may be asserted
against such member or executive in connection with managing the business and
affairs of such Global Alliance Entity, as the case may be.   1.8  
Distributions   (a)   Subject to actual declarations by the Board of Directors
of each Global Alliance Entity and applicable Law (or subject to actual
declarations by the shareholders in the case of each of ChannelCo, AssetCo and
KSA Hub), as promptly as practicable after the end of the fourth fiscal quarter
of each Fiscal Year, the Board of Directors of each Global Alliance Entity (or
the shareholders in the case of each of ChannelCo, AssetCo and KSA Hub) shall
cause such Global Alliance Entity to distribute (i) any amounts required to pay
attributable income tax Liabilities to its respective shareholders or equity
holders as the case may, and (ii) commencing no earlier than the third
anniversary of the Closing Date, at least thirty percent (30%) of its net income
determined in accordance with GAAP and legally available for distribution
(Distribution Policy). Notwithstanding the foregoing (i) any distributions of
AssetCo, ChannelCo or KSA Hub intended to be made pursuant to the Distribution
Policy shall be based on a net income calculated on a combined basis of
(A) AssetCo and KSA Hub taken together and (B) ChannelCo (Combined Net Income);
and (ii) any such distributions of the Combined Net Income required to be made
pursuant to the Distribution Policy shall to the extent possible under
applicable Law be made by ChannelCo.   (b)   The Board of Directors of a Global
Alliance Entity (and the shareholders in the case of each of ChannelCo, AssetCo
and KSA Hub) shall not declare any distribution if they reasonably expect that
ChannelCo will not be able to distribute the Combined Net Income under
applicable Law. In such event, the Combined Net Income that is not distributed
by ChannelCo during a Fiscal Year shall be included in the calculation of the
Combined Net Income to be distributed during the following Fiscal Year.

11



--------------------------------------------------------------------------------



 



1.9   Fiscal Year       Except as may otherwise be required by applicable Law,
the Fiscal Year of each of the Global Alliance Entities shall end on October 31
of each year.   1.10   Constituent Documents Interpretation       Each of Greif,
NSC, Greif Parent and Dabbagh Parent agrees that the ChannelCo Constituent
Documents, the AssetCo Constituent Documents and the KSA Hub Constituent
Documents, including their respective rights and obligations thereunder, shall
at any time be interpreted and construed in accordance with the provisions of
this JV Agreement. If there is a conflict between a provision of this JV
Agreement on the one hand and a provision of the ChannelCo Constituent
Documents, the AssetCo Constituent Documents and the KSA Hub Constituent
Documents on the other hand, each of Greif, NSC, Greif Parent and Dabbagh Parent
agrees to use its rights under the ChannelCo Constituent Documents, the AssetCo
Constituent Documents and the KSA Hub Constituent Documents, inter alia, as
shareholder, so as to give maximum effect to the provisions and purposes of this
JV Agreement in all respects and not in a manner which is inconsistent with this
JV Agreement. If at any time, for the full implementation of this JV Agreement
in all respects, the ChannelCo Constituent Documents and/or the AssetCo
Constituent Documents and/or the KSA Hub Constituent Documents need to be
amended, Greif, NSC, Greif Parent and Dabbagh Parent shall, at the first request
of either one, discuss the amendment of the ChannelCo Constituent Documents
and/or the AssetCo Constituent Documents and/or the KSA Hub Constituent
Documents to give maximum effect to the provisions and purposes of this JV
Agreement in all respects.   2.   COOPERATION; NON-COMPETITION; BUSINESS
OPPORTUNITIES; EXCLUSIVITY   2.1   Strategic Plan and Operating Plan   (a)  
Strategic Plan and Operating Plan       The operations of the Global Alliance
shall be governed by the Strategic Plan, which Strategic Plan shall include all
the Global Alliance Entities. The budget for each Global Alliance Entity shall
be governed by an Operating Plan in accordance with the Strategic Plan then in
effect.   (b)   Development and Approval of Strategic Plan       The Strategic
Plan for the five (5) Fiscal Years ending October 31, 2014 shall be the Initial
Strategic Plan for each Global Alliance Entity (Initial Strategic Plan). At
least one hundred and eighty (180) calendar days prior to the end of Fiscal Year
2014 for each Global Alliance Entity, the CEO of each such entity shall submit
changes to the Strategic Plan for the subsequent five-year period to the Board
of Directors of such Global Alliance Entity for its review and approval. Each
Strategic Plan shall be substantially in the form of, and address the matters
addressed in, the Strategic Plan then in effect. Prior to the end of that Fiscal
Year, the Board of such Global Alliance Entity shall vote on the approval of the
Strategic Plan and obtain Parent Approval in accordance with Section
1.3(c)(viii). The Strategic Plan shall include high level projections of results
of operations and capital requirements, underlying assumptions (including key
performance indicators) and market analyses for the five (5) Fiscal Years
covered by such Plan.   (c)   Development and Approval for Operating Plan

12



--------------------------------------------------------------------------------



 



    At least sixty (60) calendar days prior to end of each Fiscal Year, the CEO
at each Global Alliance Entity shall propose a one-year Operating Plan for such
Global Alliance Entity and deliver a copy to the Board of Directors of such
Global Alliance Entity. The proposed Operating Plan for each Global Alliance
Entity shall be consistent with its Strategic Plan then in effect. The Operating
Plan for each Global Alliance Entity shall include projections and budgeting
with respect to revenues, operating expenses, operating cash flows, capital
expenditures, financing, market priorities and funding requirements in each case
for the following Fiscal Year.   (d)   Conformity with Strategic Plan and
Operating Plan       Greif, NSC, the Board of Directors and the CEOs of each
Global Alliance Entity shall cause the executives and employees of such Global
Alliance Entity to conduct the operations of such Global Alliance Entity in
accordance with its Strategic Plan and Operating Plan and the other Transaction
Documents then in effect. In the event that the Board of Directors of a Global
Alliance Entity determines that the operations of such Global Alliance Entity do
not conform or are inconsistent with its Strategic Plan and/or Operating Plan or
the other Transaction Documents then in effect, such Board of Directors shall
take all actions necessary to cause the applicable Global Alliance Entity to
remedy such nonconformity.   2.2   Transfer Pricing Mechanism; EBITDA
Equalization; Shared Services Fee; Acquisitions   (a)   Transfer Pricing
Mechanism       All sales by AssetCo to ChannelCo shall be based on a transfer
price mechanism to be set forth in the Supply Agreement, which will be based on
OECD Guidelines and Greif’s Global Transfer Pricing Policy and, pursuant to the
Supply Agreement, any sales by AssetCo to third parties will only be permitted
if ChannelCo shall have received (or provision shall have been made such that it
will receive when required) one hundred percent (100%) of its product
requirements.   (b)   EBITDA Equalization       Within forty-five (45) calendar
days after the end of each financial quarter (based on monthly calculations
updated through the quarter end), the EBITDA of ChannelCo, on the one hand, and
AssetCo and KSA Hub taken together, on the other hand, shall be determined and
the amount thereof shall be notified to Greif and NSC by the applicable CFO(s).
If ChannelCo’s EBITDA exceeds the EBITDA of AssetCo and KSA Hub taken together,
then ChannelCo shall pay an amount equal to one half of the excess to AssetCo.
If AssetCo’s EBITDA, taken together with KSA Hub’s EBITDA, exceeds the EBITDA of
ChannelCo, then AssetCo shall pay an amount equal to one half of the excess to
ChannelCo. Any payment required to be made pursuant to the preceding two
sentences shall be due and payable five (5) Business Days after the date of
determination and notification. Notwithstanding any other provision of this
Section 2.2 to the contrary, the Global Alliance Entities with the lower EBITDA
may discuss and agree with the other Global Alliance Entities alternative
arrangements to effect an equalization of EBITDA between ChannelCo on the one
hand, and AssetCo and KSA Hub on the other hand.   (c)   Shared Services      
Each of Greif and NSC and their respective Affiliates shall provide certain
services to the Global Alliance Entities, as set forth in the Shared Services
Agreement.

13



--------------------------------------------------------------------------------



 



(d)   Acquisitions       From and after Closing. each of Greif and NSC and their
respective Affiliates shall comply with Section 4.2 of the Formation Agreement
(Acquisitions).   2.3   IP Matters   (a)   IP License Agreement       As set
forth in the IP License Agreement, Greif Parent shall provide a license to each
Global Alliance Entity for the use of Greif’s name and the Greif Business System
for use solely in the Polywoven Industrial Packaging Business and for any other
business as agreed by Greif and NSC.   (b)   New Developments       Each Global
Alliance Entity shall (i) cause all technological developments, inventions,
discoveries or improvements by such Global Alliance Entity’s employees or agents
to be fully documented in accordance with Greif’s existing practices, (ii) cause
all key employees and consultants of such Global Alliance Entity to execute
appropriate patent assignment agreements to the Global Alliance Entity and,
(iii) where possible and appropriate, to file and prosecute United States, Saudi
Arabia and any foreign patent applications relating to and protecting such
developments on behalf of the Global Alliance Entities, in each case consistent
with intellectual property policies established and modified from time to time
by Greif.   2.4   Exclusivity   (a)   Global Alliance Scope of Activities

  (i)   None of Greif Parent, Greif, Dabbagh Parent nor NSC nor their respective
Affiliates shall, without the prior written consent of the other, (i) during the
period that it holds a direct or indirect Ownership Interest in any Global
Alliance Entity, and (ii) for two (2) years thereafter, directly or indirectly,
own, manage, operate, jointly control, finance or participate in the ownership,
management, operation, control or financing of, or be connected as a partner,
principal, agent, representative, consultant or otherwise with, or use or permit
its name or the name of any of its Affiliates to be used in connection with, any
business or enterprise that is engaged in the Polywoven Industrial Packaging
Business anywhere in the world (the Territory), other than through the Global
Alliance.     (ii)   Notwithstanding the foregoing, Greif and its Affiliates
shall be permitted to continue their existing business (other than the Acquired
Businesses consisting of Storsack Holding GmbH, UNSA Ambalaj Sanayi ve Ticaret
Anonim Sirketi, Ligtermoet B.V. and their respective subsidiaries), and Greif,
NSC and their respective Affiliates shall be permitted to hold passive
ownerships of up to five percent (5%) in publicly owned companies that engage in
the Polywoven Industrial Packaging Business.

(b)   NSC Scope of Activities       In connection with the activities of the
Global Alliance, NSC and its Affiliates, including Dabbagh Parent, will have
access to the Greif Business System and other proprietary, confidential and
other nonpublic information (including trade secrets, know how, customer lists
and employee identities)

14



--------------------------------------------------------------------------------



 



    relating to aspects of Greif’s business that will not be conducted through
the Global Alliance, including the Rigid Industrial Packaging Business (as
hereinafter defined). Because such information cannot be separated from the
information relevant to the Polywoven Industrial Packaging Business that will be
conducted through the Global Alliance, Dabbagh Parent and NSC hereby agree as
follows in exchange for access to the Greif Business System and such other
information:

  (i)   During the term of the Global Alliance and for three (3) years after the
termination of the Global Alliance, Dabbagh Parent, NSC and their Affiliates
shall not, directly or indirectly, on its or their own behalf or on behalf of
another person or entity: (i) own, operate, advise, consult, promote or assist
(financially or otherwise), participate in, become employed by, or have any
interest in any business that is engaged in the same or similar business as the
Rigid Industrial Packaging Business anywhere in the world; (ii) solicit, attempt
to solicit, sell or license any product or service in competition with the
products or services of Greif Parent and its Affiliates to any Customer of Greif
Parent or its Affiliates; and (iii) induce, solicit or attempt to influence any
employee of Greif Parent or its Affiliates to terminate his or her employment
with Greif Parent or its Affiliates, nor shall Dabbagh Parent, NSC or any of
their Affiliates, in any other manner, interfere with or attempt to interfere
with, in any way, the relationship of Greif Parent and its Affiliates with any
employees, officers, managers, agents, suppliers, vendors, independent
contractors, customers or otherwise. Each of Dabbagh Parent and NSC acknowledges
the territory, scope and duration of this provision to be reasonable given the
nature of Dabbagh Parent’s and NSC’s access to confidential business information
of Greif Parent.     (ii)   Notwithstanding the foregoing, Dabbagh Parent’s
interest in Greif Saudi Arabia Ltd. at the time of execution of this JV
Agreement or any subsequent passive ownership of five percent (5%) or less in a
publicly owned company that engages in the Rigid Industrial Packaging Business
and whose shares or interests are regularly traded on a recognized exchange
shall not be deemed a violation of the above stated covenants. The
noncompetition period referenced above shall be tolled or suspended during any
period of violation or attempted violation by NSC or any of its Affiliates.    
(iii)   Rigid Industrial Packaging Business shall mean the manufacture,
distribution or sale of any fibre drum, steel drum, plastic drum, intermediate
bulk container, water bottle, closure, industrial packaging accessory, load
securement product, linerboard or medium sheet, corrugated sheet or corrugated
container or multi-wall bag; and the provision of services relating to
industrial packaging for blending, filling, warehousing and logistics.     (iv)
  Customer shall mean any current customer of Greif Parent or any of its
Affiliates as of the date of termination of the Global Alliance and any person
or entity who has been a customer of Greif or any of its Affiliates at any time
within two (2) years prior to that date.

(c)   Enforceability

  (i)   Each of Greif Parent, Greif, Dabbagh Parent and NSC acknowledge and
agree that the time, scope, geographic area and other provisions of this
Section 2.4 have been specifically negotiated by sophisticated parties and
specifically agree that such time, scope, geographic area, and other provisions
are reasonable under the circumstances. Each of Greif Parent, Greif, Dabbagh
Parent and NSC agree that if, despite this express agreement of Greif Parent,
Greif, Dabbagh Parent and NSC, a court should hold any portion of this
Section 2.4 to be unenforceable for any reason,

15



--------------------------------------------------------------------------------



 



      the maximum restrictions of time, scope and geographic area reasonable
under the circumstances, as determined by the court, will be substituted for the
restrictions held to be unenforceable. In furtherance of the foregoing, each of
Greif Parent, Greif, Dabbagh Parent and NSC agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the duration, or area of the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this JV Agreement shall be enforceable as so modified.     (ii)   Each of Greif
Parent, Greif, Dabbagh Parent and NSC agree that the other and each of the
Global Alliance Entities shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages or posting
any bond or other security, as well as an equitable accounting of all earnings,
profits and other benefits arising from any violation of this Section 2.4, which
rights shall be cumulative and in addition to any other rights or remedies to
which such Person may be entitled. Section 6 of the Formation Agreement shall
not apply to any Dispute with regard to this Section 2.4.

2.5   Business Opportunities   (a)   If any of Greif Parent, Greif, Dabbagh
Parent or NSC becomes aware of any corporate or business opportunities relating
to products manufactured with polywoven fabric that are not within the
then-current definition of the Polywoven Industrial Packaging Business,
including opportunities relating to an acquisition of a business or assets or
participation interests, a purchase of an equity interest, potential sales of
new products such as HDPE sacks, dry bulk liners, leno bags and PW strapping, or
other similar transactions (each a Business Opportunity) such entity (the
Presenting Entity) shall present such Business Opportunity to NSC (if Greif
Parent or Greif is the Presenting Entity) or Greif (if Dabbagh Parent or NSC is
the Presenting Entity) in writing, together with a reasonably detailed
explanation and financial summary of such Business Opportunity that would be
sufficient to the entity that is not the Presenting Entity (the Non-Presenting
Entity) to reasonably evaluate such Business Opportunity. The Non-Presenting
Entity shall have the right but not the obligation to agree or consent that the
applicable Global Alliance Entity can pursue such Business Opportunity (and that
such Business Opportunity becomes included in the definition of the Polywoven
Industrial Packaging Business) and shall inform the Presenting Entity of its
decision within thirty (30) calendar days after the Business Opportunity is
presented. If the Non-Presenting Entity informs the Presenting Entity that it
will not agree to consent to the applicable Global Alliance Entity pursuing the
Business Opportunity, then the Presenting Entity shall be entitled to
individually pursue the Business Opportunity.   (b)   In the event that a Global
Alliance Entity has acquired a Business Opportunity through one (1) or more
Acquired Businesses and the Board of Directors of such Global Alliance Entity
has determined that such Business Opportunity must be divested, such Global
Alliance Entity will offer the Business Opportunity to each of Greif and NSC.
Each of Greif and NSC shall have the right but not the obligation to pursue such
Business Opportunity and shall inform the other and the applicable Global
Alliance Entity of its decision within forty-five (45) days after receipt of
notice of the Business Opportunity. If each of Greif and NSC informs the
applicable Global Alliance Entity that it shall not pursue the Business
Opportunity or fails to respond within such forty-five (45) day period, then the
applicable Global Alliance Entity shall be entitled to divest the Business
Opportunity to a third party.   (c)   In the event that the Global Alliance
Entity offers the Business Opportunity to each of Greif and NSC in accordance
with Section 2.5(b) and both Greif and NSC inform the applicable Global Alliance
Entity

16



--------------------------------------------------------------------------------



 



    that they wish to pursue the Business Opportunity, then the Business
Opportunity shall be carried out by such Global Alliance Entity.   3.   TRANSFER
RESTRICTIONS   3.1   General Restrictions   (a)   Neither Greif nor NSC shall,
directly or indirectly, sell, lease, contribute, exchange, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of, by gift or otherwise,
(Transfer) or permit any of its Affiliates to Transfer, any portion of its
direct or indirect Ownership Interest in any Global Alliance Entity, except for
Transfers permitted by this Section 3 or Section 4.   (b)   Any attempted or
actual Transfer of a direct or indirect Ownership Interest in a Global Alliance
Entity in violation of this JV Agreement shall be of no effect and null and
void. Each of Greif and NSC shall use its respective commercially reasonable
efforts to cooperate with the other in connection with any attempted Transfer by
the other in compliance with this Section 3.   3.2   Permitted Transfers   (a)  
General       Each of Greif and NSC may Transfer all or any portion of its
direct or indirect Ownership Interest in a Global Alliance Entity (without prior
approval or consent of Greif or NSC (as the case may be) or any Board of
Directors of any Global Alliance Entity) if:

  (i)   such Transfer is made to a Wholly-Owned Subsidiary of such entity,
provided that the transferring entity remains responsible for all Liabilities
transferred in connection therewith;     (ii)   the continued participation of
either Greif or NSC in the Global Alliance would cause any of Greif, NSC (or any
of their respective Affiliates) or any Global Alliance Entity to violate any
applicable Law in any material respect, provided that the transferring entity
complies with Section 3.2(b);     (iii)   any Governmental Authority requires
either Greif or NSC to divest any portion of its direct or indirect Ownership
Interest in a Global Alliance Entity, provided that the transferring entity
first takes such action as may be reasonably available to it to challenge such
order (including commencing litigation, if applicable) and has exhausted all
available appeals and complies with Section 3.2(b);     (iv)   such Transfer
occurs as part of an IPO to be effected after the third anniversary of the
Closing Date, provided that the transferring entity complies with
Section 3.2(c);     (v)   such Transfer occurs as part of a private placement
offering to one or more third party investors of NSC’s direct or indirect
Ownership Interest in Dabbagh HoldCo; provided that: (i) the third party
investor shall not be a direct competitor of Greif or any Global Alliance Entity
(unless otherwise mutually agreed to by Greif and NSC); (ii) Dabbagh Parent (or
one of its Affiliates) shall maintain Control of Dabbagh HoldCo following the
closing of such private placement offering; (iii) the private placement would
not result in a violations of OFAC sanctions; and (iv) Greif’s consent is
provided and such consent shall not be unreasonably withheld.

17



--------------------------------------------------------------------------------



 



  (vi)   such Transfer occurs as part of a voluntary sale of a minority interest
to a bona fide third party purchaser (a Third Party Sale), provided that the
transferring entity complies with Section 3.2(d); or     (vii)   such Transfer
is made in accordance with Section 3.2(e)(i) or Section 3.2(e)(ii).

(b)   Involuntary Transfers       If at any time (i) either Greif or NSC obtains
a legal opinion from outside counsel that its continued participation in the
Global Alliance would cause it (or any of its Affiliates) or any Global Alliance
Entity to violate any applicable Law in any material respect, or (ii) any
Governmental Authority requires either Greif or NSC to divest any portion of its
direct or indirect Ownership Interest in a Global Alliance Entity, then such
Person seeking to Transfer an Ownership Interest (the Selling Party) shall first
be required to offer in writing all of its Ownership Interest in each Global
Alliance Entity to the other party (the Non-Selling Party) at the greater of
(i) the percentage of such Ownership Interests relative to all outstanding
Ownership Interests multiplied by the book value of the relevant Global Alliance
Entity, and (ii) the percentage of such Ownership Interests relative to all
outstanding Ownership Interests multiplied by the Formula Value of the relevant
Global Alliance Entity, and on such other material terms and conditions as may
be included in the written offer. The Non-Selling Party may, at its option,
either accept or reject the offer as soon as practicable after receipt thereof,
and in any event within sixty (60) calendar days after receipt thereof (the ROFO
Expiration Date). The Non-Selling Party shall have the right to accept the offer
as to all (but not less than all) of the Ownership Interest offered thereby. In
the event that the Non-Selling Party shall elect to purchase such Ownership
Interest, the Non-Selling Party shall communicate in writing such election to
purchase to the Selling Party on or before the ROFO Expiration Date, and shall,
when taken in conjunction with the offer, be deemed to constitute a valid,
legally binding and enforceable agreement for the sale and purchase of such
Ownership Interest covered thereby. In the event that the Non-Selling Party does
not accept the offer prior to the ROFO Expiration Date, the Selling Party shall
be free to sell the Ownership Interest contemplated by the offer in a Third
Party Sale on such terms and conditions as set forth in the said offer to a
prospective third party purchaser who is not a direct competitor of the
Non-Selling Party or the Global Alliance at any time over the twelve (12) month
period following the ROFO Expiration Date. In the event that the Selling Party
has not entered into a definitive agreement to sell all of such Person’s
Ownership Interest in the Global Alliance within twelve (12) months after the
ROFO Expiration Date, such Selling Party may notify the Non-Selling Party of its
decision to dissolve the Global Alliance pursuant to Section 4.   (c)   Initial
Public Offering       Either Greif or NSC may determine to effect an IPO with
regard to shares in Greif HoldCo or Dabbagh HoldCo, respectively, after the
third anniversary of the Closing Date; provided that (i) if the IPO involves
Greif HoldCo, then the IPO must be structured such that Greif Parent (or one of
its Affiliates) would retain Control of Greif HoldCo following consummation of
the IPO and such other provisions shall have been made (including if applicable
amendments to the Transaction Documents and/or the Constituent Documents) to the
reasonable satisfaction of NSC to ensure that the governance and economic
aspects of the Global Alliance will continue to function post-IPO in a manner
substantially similar to the pre-IPO status and the intentions of the parties
reflected herein; (ii) if the IPO involves Dabbagh HoldCo, then the IPO must be
structured such that Dabbagh Parent (or one of its Affiliates) would retain
Control of Dabbagh HoldCo following consummation of the IPO and such other
provisions shall have been made (including, if applicable, amendments to the
Transaction Documents and/or the Constituent Documents) to the reasonable
satisfaction of Greif to ensure that the governance and

18



--------------------------------------------------------------------------------



 



    economic aspects of the Global Alliance will continue to function post-IPO
in a manner substantially similar to the pre-IPO status and the intentions of
the parties reflected herein.   (d)   Third Party Sale

    If at any time either Greif or NSC determines to effect a Third Party Sale,
such Person shall only proceed with such Third Party Sale if: (i) it receives
the written consent of the Non-Selling Party to the proposed Third Party Sale
(not to be unreasonably withheld); (ii) the prospective third party purchaser is
not a direct competitor of the Non-Selling Party (in the reasonable
determination of the Non-Selling Party); (iii) the Ownership Interest offered
for sale is a minority interest of either Greif HoldCo or Dabbagh HoldCo, as the
case may be; (iv) if the Third Party Sale involves Greif HoldCo, then the Third
Party Sale must be structured such that Greif Parent (or one of its Affiliates)
would retain Control of Greif HoldCo following consummation of the Third Party
Sale and such other provisions shall have been made (including, if applicable,
amendments to the Transaction Documents and/or the Constituent Documents) to the
reasonable satisfaction of NSC to ensure that the governance and economic
aspects of the Global Alliance will continue to function post-Third Party Sale
in a manner substantially similar to the pre-Third Party Sale status and the
intentions of the parties reflected herein; and (v) if the Third Party Sale
involves Dabbagh HoldCo, then the Third Party Sale must be structured such that
Dabbagh Parent (or one of its Affiliates) would retain Control of Dabbagh HoldCo
following consummation of the Third Party Sale and such other provisions shall
have been made (including, if applicable, amendments to the Transaction
Documents and/or the Constituent Documents) to the reasonable satisfaction of
Greif to ensure that the governance and economic aspects of the Global Alliance
will continue to function post-Third Party Sale in a manner substantially
similar to the pre-Third Party Sale status and the intentions of the parties
reflected herein.   (e)   Transfers in Violation of JV Agreement Void; Default
Transfers

  (i)   (A) Any attempted or actual Transfer of a direct or indirect Ownership
Interest in a Global Alliance Entity in violation of this JV Agreement by Greif
or one of its Affiliates shall be void ab initio and shall not be recorded in
the books and records of any Global Alliance Entity; provided that (1) all
members of the Boards of Directors of each of AssetCo, ChannelCo and KSA Hub and
any other Global Alliance Entity Board of Directors appointed at the direction
of Greif shall automatically be removed and the vote of such individuals shall
no longer be required in connection with any Board Ordinary Approval or Board
Supermajority Approval, and (2) NSC shall have the right (in addition to any of
its other rights under this JV Agreement) to receive from Greif any proceeds
Greif or one of its Affiliates received in connection with such void attempted
or actual Transfer. (B) In the case of a failure by Greif to make a Capital
Contribution or Credit Support available that is properly requested in
accordance with Section 4.3 of the Formation Agreement, NSC shall have the right
(in addition to any of its other rights under this JV Agreement) but not the
obligation to require Greif to sell Greif’s direct or indirect Ownership
Interests in the Global Alliance Entities to NSC at a purchase price equal to
seventy-five percent (75%) of the book value of Greif’s Ownership Interests.
Upon receipt of notice from NSC indicating that NSC wishes to purchase Greif’s
Ownership Interests (the Dabbagh Call Notice), Greif shall be obligated to sell
Greif’s Ownership Interests to NSC and NSC shall be obligated to purchase
Greif’s Ownership Interests from Greif. The closing on such purchase shall be
within thirty (30) calendar days after Greif’s receipt of the Dabbagh Call
Notice or, if later, the fifth Business Day after the determination of the
purchase price and the receipt of any required regulatory approvals. NSC and
Greif shall execute such documents and instruments as may be necessary or
appropriate to effect the foregoing pursuant to this Section 3.2(e)(i).

19



--------------------------------------------------------------------------------



 



  (ii)   (A) Any attempted or actual Transfer of a direct or indirect Ownership
Interest in a Global Alliance Entity in violation of this JV Agreement by NSC or
one of its Affiliates shall be void ab initio and shall not be recorded in the
books and records of any Global Alliance Entity; provided that (1) all members
of the Boards of Directors of each of AssetCo, ChannelCo and KSA Hub and any
other Global Alliance Entity Board of Directors appointed at the direction of
NSC shall automatically be removed and the vote of such individuals shall no
longer be required in connection with any Board Ordinary Approval or Board
Supermajority Approval, and (2) Greif shall have the right (in addition to any
of its other rights under this JV Agreement) to receive from NSC any proceeds
NSC or any of its Affiliates received in connection with such void attempted or
actual Transfer. (B) In the case of a failure by NSC to make a Capital
Contribution or Credit Support available that is properly requested in
accordance with Section 4.3 of the Formation Agreement, Greif shall have the
right (in addition to any of its other rights under this JV Agreement) but not
the obligation to require NSC to sell NSC’s direct or indirect Ownership
Interests in the Global Alliance Entities to Greif at a purchase price equal to
seventy-five percent (75%) of the book value of NSC’s Ownership Interests. Upon
receipt of notice from Greif indicating that Greif wishes to purchase NSC’s
Ownership Interests (the Greif Call Notice), NSC shall be obligated to sell
NSC’s Ownership Interests to Greif and Greif shall be obligated to purchase
NSC’s Ownership Interests from NSC. The closing on such purchase shall be within
thirty (30) calendar days after NSC’s receipt of the Greif Call Notice or, if
later, the fifth Business Day after the determination of the purchase price and
the receipt of any required regulatory approvals. NSC and Greif shall execute
such documents and instruments as may be necessary or appropriate to effect the
foregoing pursuant to this Section 3.2(e)(ii).

3.3   Continuing Obligations to Make Capital Contributions

    Neither a Third Party Sale nor an IPO shall release the Person that effects
a Transfer from its obligations to make one hundred percent (100%) of the
Capital Contributions, and make available one hundred percent (100%) of the
Credit Support, applicable to it as set forth in the Formation Agreement and the
Strategic Plan.

4.   DISSOLUTION   4.1   General       The Global Alliance shall continue
without interruption indefinitely unless otherwise terminated earlier pursuant
to this Section 4; provided, however, that a Global Alliance Entity shall not
terminate until its affairs have been wound up and its assets distributed as
provided herein.   4.2   Fault Dissolution       The Global Alliance shall
terminate and each Global Alliance Entity shall be wound up and its assets
distributed if either Greif or NSC notifies the other that any of the following
circumstances exists (the Termination Conditions):   (a)   either (i) the
continued participation of either Greif or NSC in the Global Alliance would
cause any of Greif, NSC (or any of their respective Affiliates) or any Global
Alliance Entity to violate any applicable Law in any material respect, (ii) NSC
or any of its Affiliates has become, or is likely to become, subject to OFAC
sanctions or similar sanctions administered by any other relevant Governmental
Authority, or (iii) any Governmental Authority requires Greif, NSC or any of
their respective Affiliates to divest any

20



--------------------------------------------------------------------------------



 



    portion of its direct or indirect Ownership Interest in a Global Alliance
Entity, and, in the case of either subclause (i), (ii) or (iii) above, no
Transfer pursuant to Section 3.2(b) is capable of being effected; or

(b)   (A) a Default Event has occurred with respect to either Greif or NSC (or
any of their respective Affiliates), excluding an event under clauses (c), (d),
(e) or (f) under the definition of Default Event (a Bankruptcy Event); or (B) a
Bankruptcy Event occurs with respect to either Greif or NSC (or any of their
respective Affiliates that represents 10% or more of the total assets or total
revenues of its respective corporate group).

4.3   Termination   (a)   Termination Condition Date

    Not later than forty (40) calendar days after a Termination Condition exists
(the Termination Condition Date) each of Greif and NSC shall proceed to
terminate the Global Alliance and wind up each Global Alliance Entity.

(b)   Global Alliance Sale Procedure; Commercially Reasonable Efforts

    Except as expressly stated otherwise, the approval requirements set forth in
Sections 1.3(a), Section 1.3(b) and 1.3(c) hereof shall not be applicable to the
implementation of the arrangements set forth in this Section 4.3(b). Each of
Greif and NSC shall use its respective commercially reasonable efforts to sell
each Global Alliance Entity as a going concern to a third party that is not a
direct competitor of either Greif or NSC or to either of Greif or NSC and to
obtain any necessary Governmental Approvals required to effect such sales. To
facilitate such sales, each of Greif and NSC shall consent to the selection of
an investment banking firm to manage any such sales in such a manner as to
maximize the value of such entities for each of Greif and NSC and to provide
indemnities and other protections for each of Greif and NSC from post-sale
Liabilities of the Global Alliance Entities, including with respect to
post-closing environmental and decommissioning matters. In the event that Greif
and NSC have not completed the sales of all of the Global Alliance Entities
individually within three (3) years after the Termination Condition Date (the
Sale Period), each Global Alliance Entity that has not been sold shall be
liquidated pursuant to the procedures set forth in Section 4.4.

4.4   Liquidation

(a)   Appointment of Liquidator; Responsibilities

    Upon the required liquidation of a Global Alliance Entity in accordance with
Section 4.3(b), the Board of Directors of each such Global Alliance Entity shall
select a Person to be the liquidator of such Global Alliance Entity (the
Liquidator). In the event any such Board of Directors cannot unanimously agree
on the Liquidator, the CEO of each of Greif and NSC (or such CEOs’
representatives) shall jointly select the Liquidator for such Global Alliance
Entity. In the event that liquidation is for KSA Hub, then shareholders of KSA
Hub shall jointly select the Liquidator for KSA Hub. In the event that
liquidation is for ChannelCo or AssetCo and the Person selected as Liquidator is
not a member of the Board of Directors of such entity, then the shareholders of
such entity shall resolve to appoint the selected Person as Liquidator for such
entity. The Liquidator shall not resign at any time without twenty (20) calendar
days’ prior written notice and may only be removed by unanimous approval of the
applicable Board of Directors, or, in the event of a failure to obtain such
unanimous approval, then jointly by the CEO of each of Greif and NSC (or such
CEOs’ representatives), unless otherwise provided for by Law as applicable to
the subject Global Alliance Entity. Upon dissolution, resignation, or removal of
the

21



--------------------------------------------------------------------------------



 



    Liquidator, a successor and substitute Liquidator (who shall have and
succeed to all rights, powers, and obligations of the original Liquidator)
shall, within forty (40) calendar days thereafter, be selected by the unanimous
approval of the applicable Board of Directors. To the extent permissible by Law
as applicable to the subject Global Alliance Entity, the Liquidator shall,
subject to providing adequate reserves, distribute any assets (including
Unrealized Appreciation) among the owners of such Global Alliance Entity,
provided, however, that neither Greif nor NSC may receive an amount in excess of
its positive capital account balance with respect to each entity that may be
taxed as a partnership under United States Laws. If any assets still remain in
such Global Alliance Entity, the Liquidator shall liquidate such assets and
apply and distribute the proceeds of such liquidation in the following order and
priority, to the maximum extent permitted by Law:

  (i)   first, to creditors of such Global Alliance Entity (including owners
thereof to the extent permitted by Law) in satisfaction of the Global Alliance
Entity’s known debts and Liabilities (whether by payment or the making of
provision for the known amount thereof);

  (ii)   second, to repay all costs incurred by such Global Alliance Entity in
connection with the liquidation proceedings; and

  (iii)   third, to the owners of such Global Alliance Entity, pro rata in
accordance with the positive balances of their respective capital accounts in
the event the entity is taxed as a partnership under United States Laws, or in
accordance with their Ownership Interests for all other entities.

(b)   Distribution in Trust

    Notwithstanding the provisions of Section 4.4(a) requiring the liquidation
of the assets of a Global Alliance Entity (but subject to the order of
priorities set forth therein) and if permitted under the Laws of the
jurisdiction where the relevant Global Alliance Entity is incorporated, in the
discretion of the Liquidator, a pro rata portion of the distributions that would
otherwise be made to the owners of such Global Alliance Entity pursuant to
Section 4.4(a) hereof may be:

  (i)   distributed to a trust established for the benefit of the owners for the
purposes of liquidating the Global Alliance Entity’s assets, collecting amounts
owed to the Global Alliance Entity, and paying any contingent or unforeseen
Liabilities or obligations of the Global Alliance Entity or of the owners
arising out of or in connection with the Global Alliance Entity. The assets of
any such trust shall be distributed to the owners from time to time, in the
reasonable discretion of the Liquidator, in the same proportions as the amount
distributed to such trust by the Global Alliance Entity that would otherwise
have been distributed to the owners of the Global Alliance Entity pursuant to
this JV Agreement; or

  (ii)   withheld to provide a reasonable reserve of the Global Alliance
Entity’s Liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Global Alliance Entity,
provided that such withheld amount shall be distributed to the owners of such
Global Alliance Entity as soon as practicable.

4.5   Continuing Obligations to Make Capital Contributions

    A Termination Condition shall extinguish, without any further Liability, all
further obligations to make Capital Contributions, or to make available Credit
Support, pursuant to the Strategic Plan of each of Greif and NSC, except that
each of Greif and NSC shall remain liable for any obligation that existed prior
to the occurrence of a Termination Condition.

22



--------------------------------------------------------------------------------



 



5.   MISCELLANEOUS   5.1   Confidentiality

(a)   Covenant of Confidentiality. Except as may be required by applicable Law,
each of Greif Parent, Greif, Dabbagh Parent and NSC shall treat all Confidential
Information of each other and any Global Alliance Entity that is obtained in
connection with participation in the Global Alliance, and not otherwise known to
them or already in the public domain (other than through a breach by any Person
of any duty or obligation of confidentiality), as confidential.   (b)   No
Disclosure or Unauthorized Use of Confidential Information. Each of Greif
Parent, Greif, Dabbagh Parent and NSC acknowledge that the Confidential
Information described in Section 5.1(a) is a valuable and unique asset and
covenants that it will not allow the disclosure of any such Confidential
Information to any Person, other than its advisors (who shall receive such
Confidential Information with no right to disclose the same or use it except for
the same use as permitted to the disclosing party), for any reason whatsoever,
unless such information is in the public domain through no wrongful act of such
disclosing party or such disclosure is required by Law. Neither Greif Parent,
Greif, Dabbagh Parent nor NSC shall use the Confidential Information described
in Section 5.1(a) in any manner or for any purpose except as expressly permitted
by the other or the Global Alliance Entity that owns the Confidential
Information or from which it was obtained.   (c)   Affiliates. The terms of this
Section 5.1 shall apply to any Affiliate of Greif Parent or Dabbagh Parent to
the same extent as if such Affiliate were either Greif Parent or Dabbagh Parent,
and each of Greif Parent and Dabbagh Parent shall take whatever actions may be
necessary to cause any of its Affiliates to adhere to the terms of this
Section 5.1.   (d)   Injunctive Relief.

  (i)   In the event of any breach or threatened breach by Greif Parent or Greif
of any provision of this Section 5.1, NSC shall be entitled to injunctive or
other equitable relief, restraining Greif Parent and Greif from using or
disclosing any Confidential Information, in whole or in part, or from engaging
in conduct that would constitute a breach of their obligations under this
Section 5.1. Such relief shall be in addition to and not in lieu of any other
remedies that may be available, including an action for the recovery of damages.

  (ii)   In the event of any breach or threatened breach by Dabbagh Parent or
NSC of any provision of this Section 5.1, Greif shall be entitled to injunctive
or other equitable relief, restraining Dabbagh Parent and NSC from using or
disclosing any Confidential Information, in whole or in part, or from engaging
in conduct that would constitute a breach of the obligations of their
obligations under this Section 5.1. Such relief shall be in addition to and not
in lieu of any other remedies that may be available, including an action for the
recovery of damages.

5.2   Compliance with Agreement

    Each of Greif, NSC, Greif Parent and Dabbagh Parent shall, and shall cause
its respective employees and agents to, take all actions as a shareholder or
director or officer of any other entity that is required to cause any other
entity to conduct its business and to take such actions as shall be necessary in
order to effect this JV Agreement, the Transactions or the Transaction
Documents.

23



--------------------------------------------------------------------------------



 



5.3   Compliance with Laws   (a)   Notwithstanding anything to the contrary
contained in this JV Agreement or any other Transaction Document, from and after
the Closing, each of Greif and NSC and their respective Affiliates (which
Affiliates are directly or indirectly engaged in the Polywoven Industrial
Packaging Business) and each Global Alliance Entity and each Global Alliance
Subsidiary shall comply with the requirements of all Laws applicable to each
respective party in all material respects and shall make such filings, take such
actions, refrain from such actions and otherwise provide all cooperation as may
reasonably be requested by the affected party from time to time to ensure that
neither Greif nor NSC nor their respective Affiliates (including the Global
Alliance Entities and Global Alliance Subsidiaries) is in violation of any Law
applicable to them (including by reason of their ownership in any Global
Alliance Entity or Global Alliance Subsidiary) and to the extent that the
exercise of any right or fulfillment of any obligation under this JV Agreement
would cause Greif or NSC, their respective Affiliates or a Global Alliance
Entity or Global Alliance Subsidiary to violate any applicable Law in any
material respect, then such right will be exercised or such obligation will be
complied with only to the extent that (i) applicable Law will not be so violated
and (ii) such is in accordance with each of Greif’s and NSC’s compliance
policies, including the Joint Venture Compliance Policy.   (b)   Each of Greif
and NSC shall formally adopt, implement and from time to time amend the Joint
Venture Compliance Policy and shall cooperate in good faith to develop and
implement any other appropriate compliance policies designed to ensure that the
Global Alliance, each Global Alliance Entity, each Global Alliance Subsidiary
and NSC and its Affiliates in connection with their direct or indirect
participation in the Global Alliance, complies in all material respects with all
applicable Laws, including anti-terrorism sanctions and Laws concerning worker
health and safety, environmental protection, anti-corruption, anti-boycott and
anti-money-laundering and shall implement and maintain adequate internal
financial and management controls and procedures to monitor, audit, detect and
prevent the violation of such applicable Laws. Greif shall from time to time
provide NSC and each Global Alliance Entity with information concerning
applicable U.S. anti-bribery and anti-corruption Laws and the sanctions programs
administered by OFAC; the parties agree that such provision of information shall
not be construed as providing legal advice to NSC.   (c)   No Applicable Person
shall violate any anti-bribery or anti-corruption Laws, nor shall any Applicable
Person, directly or indirectly, offer, pay, promise to pay, or authorize a
Prohibited Payment to any Government Official or to any person under
circumstances where such Applicable Person knew or was aware of a reasonable
probability that all or a portion of such money or thing of value would be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

  (i)   either influencing any act or decision of such Government Official in
his official capacity, inducing such Government Official to do or omit to do any
act in relation to his lawful duty, securing any improper advantage, or inducing
such Government Official to influence or affect any act or decision of any
Governmental Authority or instrumentality; or

  (ii)   assisting Greif, NSC, any Global Alliance Entity, any Global Alliance
Subsidiary or any of their respective Affiliates in obtaining or retaining
business for or with, or directing business to any of them.

  (iii)   each of Greif, NSC, Greif Parent and Dabbagh Parent agrees to promptly
report to the others any Prohibited Payment made in connection with the Global
Alliance, any Global Alliance

24



--------------------------------------------------------------------------------



 



      Entity or any Global Alliance Subsidiary of which any of them obtains
knowledge or has reasonable grounds to believe has occurred.

(d)   No Relevant Person shall engage directly or indirectly in transactions
connected with any government, country, or other entity or Person that is the
target of or subject to sanctions administered by OFAC or any other relevant
Governmental Authority, including all entities owned by any Persons identified
on the SDN List. No Relevant Person is any such Person or entity.
Notwithstanding the foregoing, NSC and its Affiliates may engage in transactions
with (i) countries or governments that are subject to sanctions administered by
OFAC or any other relevant Governmental Authority and (ii) Persons identified on
OFAC’s SDN List solely due to their being owned or controlled by a government
that is subject to OFAC sanctions under a “country regime” (rather than a “bad
actor” regime), provided that: (x) such activities do not violate laws
applicable to NSC or its Affiliates, (y) such activities are wholly unrelated to
any of Greif or its Affiliates, the Global Alliance, any Global Alliance Entity
or any Global Alliance Subsidiary and do not contravene the Joint Venture
Compliance Policy and (z) such activities do not constitute the predominant
share of the business activities (as constituted by revenues generated) of NSC
or Dabbagh Parent or result in NSC or Dabbagh Parent materially acting on behalf
of such Persons, countries or governments. Each of Greif, NSC, Greif Parent and
Dabbagh Parent agrees to promptly report to the others upon obtaining knowledge
or having reasonable grounds to believe that a Relevant Person has become or is
likely to become the target of any such sanctions which may be grounds for
termination of the Global Alliance pursuant to Section 4.2(a) of this JV
Agreement.

5.4 Notices

    All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered or sent by email, registered or
certified mail, facsimile message or internationally recognized courier service.
Any notices shall be deemed given upon the earlier of the date when received at,
or the third Business Day after the date when sent by an internationally
recognized courier service, or the day after the date when sent by email to or
facsimile to, the address or facsimile number set forth below, unless such
address or facsimile number is changed by notice to the other parties, and shall
be delivered by hand or courier service, mailed or sent by email, graphic
scanning or other telegraphic communications equipment of the sending party, as
follows:       Greif:

Greif International Holding Supra C.V.
Bergseweg 6, 3633 AK Vreeland
The Netherlands
Attn: SBU Controller
Fax: +31 294 232 441
with required copies (which copies shall not constitute notice) to:
Greif, Inc.
425 Winter Road
Delaware, OH 43015
Attn: President
Fax: +1 740 549 6101
and

25



--------------------------------------------------------------------------------



 



Greif, Inc.
425 Winter Road
Delaware, OH 43015
Attn: General Counsel
Fax: +1 740 549 6101
and
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020
Attn: Eric S. Shube
email: eric.shube@allenovery.com
Fax: +1 212 610 6399
Greif Parent:
Greif, Inc.
425 Winter Road
Delaware, OH 43015
Attn: President
Fax: +1 740 549 6101
with a required copy (which copy shall not constitute notice) to:
Greif, Inc.
425 Winter Road
Delaware, OH 43015
Attn: General Counsel
Fax: +1 740 549 6101
and
Allen & Overy LLP
1221 Avenue of the Americas
New York, NY 10020
Attn: Eric S. Shube
email: eric.shube@allenovery.com
Fax: +1 212 610 6399
NSC:
National Scientific Company Limited
P.O. Box 1039
Jeddah 21431
Kingdom of Saudi Arabia
Attn: M H Jazeel
email: jazeel@dabbagh.com
Fax: +966 2 669 6184

26



--------------------------------------------------------------------------------



 



with required copies (which copies shall not constitute notice) to:
Dabbagh Group Holding Company Limited
P.O. Box 1039
Jeddah 21431
Kingdom of Saudi Arabia
Attn: M H Jazeel
email: jazeel@dabbagh.com
Fax: +966 2 669 6184
and
Legal Advisors, In Association with Baker & McKenzie
Olayan Complex
Tower II, 3rd Floor
Riyadh 11491
Saudi Arabia
Attn: George Sayen
email: george.sayen@bakermckenzie.com
Fax: +966 1 291 5571
Dabbagh Parent:
Dabbagh Group Holding Company Limited
P.O. Box 1039
Jeddah 21431
Kingdom of Saudi Arabia
Attn: M H Jazeel
email: jazeel@dabbagh.com
Fax: +966 2 669 6184
with a required copy (which copy shall not constitute notice) to:
Legal Advisors, In Association with Baker & McKenzie
Olayan Complex
Tower II, 3rd Floor
Riyadh 11491
Saudi Arabia
Attn: George Sayen
email: george.sayen@bakermckenzie.com
Fax: +966 1 291 5571

5.5   Governing Law; Jurisdiction

(a)   This JV Agreement, any non-contractual obligations arising out of or in
connection with this JV Agreement (and any Disputes arising out of or related
hereto or to the Transactions or to the inducement of any party to enter herein,
whether for breach of contract, tortious conduct or otherwise and whether
predicated on common law, statute or otherwise), shall in all respects be
governed by and construed in accordance with the laws of England and Wales,
including all matters of construction, validity and performance, in each case
without reference to any conflict of law rules that might lead to the

27



--------------------------------------------------------------------------------



 



    application of the laws of another jurisdiction. The English courts have
exclusive jurisdiction to settle any Dispute arising out of or in connection
with this JV Agreement (including a Dispute relating to any non-contractual
obligations arising out of or in connection with this JV Agreement) and each of
Greif Parent, Greif, Dabbagh Parent and NSC hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of the English courts, for
the purposes of any Proceeding.   (b)   Each of Greif Parent and Greif
irrevocably appoints Grief UK Limited, Business Unit Manager of Merseyside
Works, of Oil Sites Road, Ellesmere Port, Cheshire CH65 4EZ as their agent in
England for service of process.   (c)   Each of Dabbagh Parent and NSC
irrevocably appoints Law Debenture Corporate Services Limited, of 100 Wood
Street, London EC2V 7EX as their agent in England for service of process.   (d)
  Each of Greif (on behalf of Greif and its Affiliates) and NSC (on behalf of
NSC and its Affiliates) irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection to the laying of venue of any
such Proceeding in English courts, and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such Proceeding brought in any such court has been brought in an
inappropriate or inconvenient forum.   (e)   Each of Greif (on behalf of Greif
and its Affiliates) and NSC (on behalf of NSC and its Affiliates) irrevocably
and unconditionally waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in any Proceeding arising, directly or
indirectly, out of or relating to this JV Agreement, any other Transaction
Document or the transactions contemplated herein or therein and for any
counterclaim therein (in each case whether based on contract, tort or any other
theory and whether predicated on common law, statute or otherwise). Each of
Greif (on behalf of Greif and its Affiliates) and NSC (on behalf of NSC and its
Affiliates) (1) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would not,
in the event of a Proceeding, seek to enforce the foregoing waiver, and
(2) acknowledges that it and the other parties have been induced to enter into
this JV Agreement by, amongst other things, the mutual waivers and
certifications in this clause.   5.6   Severability       If any provision of
this JV Agreement shall be held to be illegal, invalid or unenforceable, Greif,
NSC, Greif Parent and Dabbagh Parent agree that such provision will be enforced
to the maximum extent permissible so as to effect the intent of Greif, NSC,
Greif Parent and Dabbagh Parent and the validity, legality and enforceability of
the remaining provisions of this JV Agreement shall not in any way be affected
or impaired thereby. If necessary to effect the intent of Greif, NSC, Greif
Parent and Dabbagh Parent, each of Greif, NSC, Greif Parent and Dabbagh Parent
will negotiate in good faith to amend this JV Agreement to replace the
unenforceable language with enforceable language that as closely as possible
reflects such intent.   5.7   Amendments       This JV Agreement may be modified
only by a written amendment signed by each of Greif, NSC, Greif Parent and
Dabbagh Parent.

28



--------------------------------------------------------------------------------



 



5.8   Waiver       Any term or provision of this JV Agreement may be waived at
any time by the Person entitled to the benefit thereof by a written instrument
duly executed by such Person. The waiver by Greif, NSC, Greif Parent or Dabbagh
Parent of any instance of another Person’s noncompliance with any obligation or
responsibility herein shall be in writing and signed by the waiving Person and
shall not be deemed a waiver of other instances of such other Person’s
noncompliance.   5.9   Counterparts       This JV Agreement may be executed in
two or more counterparts, each of which shall be binding as of the date first
written above, and all of which shall constitute one and the same instrument.
Each such copy shall be deemed an original, and it shall not be necessary in
making proof of this JV Agreement to produce or account for more than one such
counterpart.   5.10   Entire Agreement       The provisions of this JV Agreement
set forth the entire agreement and understanding among each of Greif, NSC, Greif
Parent and Dabbagh Parent as to the formation of the Global Alliance and
supersede all prior agreements, oral or written, and all other prior
communications between Greif, NSC, Greif Parent and Dabbagh Parent relating to
the formation of such Global Alliance, other than the other Transaction
Documents.   5.11   No Assignment; No Third Party Beneficiaries       This JV
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, legal representatives, successors and permitted assigns
of Greif, NSC, Greif Parent and Dabbagh Parent. Nothing in this JV Agreement
shall confer any rights upon any Person other than Greif, NSC, Greif Parent and
Dabbagh Parent and their respective heirs, legal representatives, successors and
permitted assigns, except as provided in this Section 5.11. None of Greif, NSC,
Greif Parent and Dabbagh Parent shall assign this JV Agreement, or any right,
benefit or obligation hereunder. Any attempted assignment of this JV Agreement
in violation of this Section 5.11 shall be void and of no effect.   5.12  
Publicity       Each of Greif, NSC, Greif Parent and Dabbagh Parent shall
consult in good faith with each other with a view to agreeing upon any press
release or public announcement relating to the Transactions or by the other
Transaction Documents prior to the consummation thereof. Notwithstanding the
foregoing, each party may make any public disclosures required by Law or stock
exchange regulation, but will make commercially reasonable efforts to give the
other parties an opportunity to review any such disclosure prior to release (to
the extent practicable).   5.13   Construction       This JV Agreement has been
negotiated by Greif, NSC, Greif Parent and Dabbagh Parent and their respective
counsel and shall be fairly interpreted in accordance with its terms and without
any strict construction in favor of or against any of Greif, NSC, Greif Parent
and Dabbagh Parent.

29



--------------------------------------------------------------------------------



 



5.14   Disclaimer of Agency       Except for provisions herein expressly
authorizing one (1) Person to act for another, this JV Agreement shall not
constitute any of Greif, NSC, Greif Parent or Dabbagh Parent as a legal
representative or agent of another party, nor shall any of Greif, NSC, Greif
Parent and Dabbagh Parent have the right or authority to assume, create or incur
any Liability or any obligation of any kind, expressed or implied, against or in
the name or on behalf of another party or any of its Affiliates or any of the
Global Alliance Entities unless otherwise expressly permitted by each of Greif,
NSC, Greif Parent and Dabbagh Parent.   5.15   Relationship of Greif Parent,
Greif, Dabbagh Parent and NSC       Nothing contained in this JV Agreement shall
be deemed to create a partnership entity among any of Greif Parent, Greif,
Dabbagh Parent and NSC or any of their Affiliates.   5.16   Language       Each
of Greif, NSC, Greif Parent and Dabbagh Parent have negotiated this JV Agreement
in, and the definitive version of this JV Agreement shall be in, the English
language and all communications relating hereto shall be in the English
language.   5.17   Interpretation and Construction of this JV Agreement      
The definitions in Annex 1 to the Formation Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” Unless the context shall require
otherwise, the word “or” shall be inclusive and not exclusive. All references
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be deemed to
be references to Articles and Sections of, and Annexes, Exhibits and Schedules
to, this JV Agreement unless the context shall otherwise require. The table of
contents and the headings of the Articles and Sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this JV Agreement. Unless the context shall
otherwise require, any reference to any agreement or other instrument or statute
or regulation is to such agreement, instrument, statute or regulation as amended
and supplemented from time to time (and, in the case of a statute or regulation,
to any successor provision). Any reference in this JV Agreement to a “day” or a
number of “days” (without the explicit qualification of “Business”) shall be
interpreted as a reference to a calendar day or number of calendar days. If any
action or notice is to be taken or given on or by a particular calendar day, and
such calendar day is not a Business Day, then such action or notice shall be
deferred until, or may be taken or given, on the next Business Day. In the event
of a conflict between any provision of a Transaction Document (other than this
JV Agreement) and any provision of this JV Agreement, each of Greif, Greif
Parent, Dabbagh Parent and NSC agree to cause the provision of the Transaction
Document to be amended to conform to the relevant provision of this JV Agreement
to the fullest extent permitted by applicable Law. Unless otherwise noted, all
references in this JV Agreement to “$” shall refer to U.S. Dollars.

30



--------------------------------------------------------------------------------



 



SIGNATORIES
IN WITNESS WHEREOF, Greif Parent, Greif, Dabbagh Parent and NSC have caused
their respective duly authorized officers to execute this JV Agreement as of the
day and year first above written.

           


GREIF, INC.
      By:   /s/ Michael J. Gasser         Name:   Michael J. Gasser       
Title:   Chairman & CEO        GREIF INTERNATIONAL HOLDING SUPRA C.V.
      By:   Greif CV-Management LLC         By:   /s/ Michael J. Gasser        
Name:   Michael J. Gasser        Title:   Chairman        NATIONAL SCIENTIFIC
COMPANY LIMITED
      By:   /s/ Waheed Ahmed Shaikh         Name:   Waheed Ahmed Shaikh       
Title:   COO        DABBAGH GROUP HOLDING COMPANY LIMITED
      By:   /s/ Mohamed Husnee Jazeel         Name:   Mohamed Husnee Jazeel     
  Title:   CFO     

31